Citation Nr: 1605827	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  10-12 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial disability rating (or evaluation) in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from March 1970 to March 1974.

This appeal comes to the Board of Veterans' Appeals (Board) following December 2008 and May 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  A claim to reopen service connection for PTSD was received in March 2007.  The December 2008 rating decision granted service connection for PTSD and assigned a 50 percent initial disability rating, effective March 26, 2007 (the date the claim to reopen service connection was received by VA).  The May 2009 rating decision (within one year of the December 2008 rating decision) continued the 50 percent disability rating for PTSD.  The Veteran entered a timely notice of disagreement with the initial disability rating assigned.

In February 2013, the Board remanded the issue on appeal for additional development.  In a November 2014 rating decision, the RO granted a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective May 8, 2013.  The Veteran did not file a notice of disagreement with the effective date assigned; therefore, the issue of TDIU for an earlier period on appeal is not in appellate status before the Board.

The issue of service connection for diabetes mellitus was previously referred by the Board in February 2013, but has not been yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  


REMAND

Initial Rating for PTSD

VA has a duty to assist claimants by gathering all pertinent records of VA treatment and making reasonable efforts to obtain private medical records.  38 U.S.C.A.	 § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The March 2012 and May 2013 VA examination reports note that the Veteran has continued to undergo monthly private treatment from Dr. W.F. with respect to the PTSD.  See also February 2014 and January 2015 VA treatment records.  Private treatment records from Dr. W.F. dated after April 2010 have not been associated with the claims file.  

Next, the March 2012 and May 2013 VA examination reports note that the Veteran was awarded Social Security Administration (SSA) disability benefits based, in part, on the service-connected PTSD.  As such, there is a possibility that the SSA records are relevant to the issue on appeal.  Accordingly, a remand is necessary to obtain the records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA has a duty to obtain SSA records where a reasonable possibility exists that the records are relevant to the Veteran's claim); 38 C.F.R. § 3.159(c)(2).

Additionally, the May 2013 VA examination report appears incomplete.  While noting that the Veteran continued to report a "number of ongoing PTSD symptoms," see May 2013 VA examination report at 9, the VA examiner did not indicate any symptoms that apply to the PTSD.  See id. at 8.  The Board finds that it is unclear from the May 2013 VA examination report whether this omission was a deliberate choice on the part of the VA examiner or merely an oversight on the examination report.  As such, the Board finds that further examination is required.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).    

Finally, it is unclear from the claims file whether the March 2012 or May 2013 VA examination reports were considered by the AOJ in connection with the issue of a higher initial rating for PTSD.  The July 2013 supplemental statement of the case does not list either VA examination report in the "Evidence" section or include any discussion of the March 2012 or May 2013 VA examination report in the "Reasons and Bases" section.  When readjudicating the issue of an initial disability rating in excess of 50 percent for PTSD, the AOJ should address the above-noted evidence in a supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request he identify the names, addresses, and approximate dates of treatment for all health care providers who have treated him for PTSD (and not already of record), specifically private treatment records from Dr. W.F. dated after April 2010.

The AOJ should ask the Veteran to provide the copies of any private treatment records he has received with regard to treatment for PTSD, specifically by Dr. W.F., or the appropriate authorizations so that the AOJ can obtain these records on the Veteran's behalf.  The AOJ should request copies of any private treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  All reasonable attempts should be made to obtain these records.  

2.  Obtain from the SSA a copy of any decision(s) with regard to any claim for disability benefits, as well as copies of all medical records underlying that determination.  All records/responses received should be associated with the claims file.

3.  Schedule a VA examination(s) to assist in determining the current severity of the service-connected PTSD.  The VA examiner should review the evidence associated with the record.  All indicated tests and studies should be conducted.  

4.  Readjudicate the issue on appeal, to include addressing the March 2012 and May 2013 VA examination reports and any other pertinent evidence added to the claims file since the most recent supplemental statement of the case.  If any aspect of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






